Citation Nr: 1441259	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-18 357	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
 
1.  Entitlement to a disability rating in excess of 30 percent for endometriosis.
 
2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from December 29, 2009.
 
3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1985 to January 1986 and from September 1990 to July 1991.
 
This matter arises before the Board of Veterans' Appeals (Board) from September 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The issues of entitlement to service connection for anemia, depression and social phobia, to include secondary to endometriosis and/or PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
 
The issues of entitlement to a disability rating in excess of 50 percent for PTSD and  a total disability evaluation based on individual unemployability due to service connected disabilities are addressed in the REMAND portion of this decision and are REMANDED to the AOJ.
 
 

FINDING OF FACT
 
The Veteran's endometriosis is manifested by bowel or bladder symptoms with pelvic pain and heavy or irregular bleeding. 
 
 
CONCLUSION OF LAW
 
The criteria for a 50 percent disability evaluation for endometriosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.116, Diagnostic Code 7629 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
 
Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.
 
Increased Rating Claim
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  
 
Endometriosis 
 
The Veteran's endometriosis is currently rated as 30 percent disabling under Diagnostic Code 7629.  38 C.F.R. § 4.116.  A maximum 50 percent rating is assigned for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  Id.
 
Throughout the rating period on appeal, the lay and medical evidence of record reflects evidence of chronic pelvic pain with heavy menstrual bleeding.  See July 2010 and March 2013 VA examination reports.  In addition, there is also evidence of bowel of bladder symptoms in the form of complaints of constipation at the July 2010 VA examination and most recently urinary incontinence at the May 2014 hearing before the Board.
 
The Veteran is competent and credible to describe the observable symptomatology of her endometriosis, such as heavy bleeding, feelings of pain, difficulty moving her bowels and urinary problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
 
In light of the foregoing evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds the evidence of record sufficient to assign the maximum scheduler rating of 50 percent for endometriosis.  See 38 C.F.R. § 4.3.

With respect to whether the appellant's endometriosis warrants a higher rating on an extrascheduler basis, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extrascheduler rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disability are inadequate.  Secondly, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thirdly, if the rating schedule is inadequate to evaluate a veteran's disability picture which has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extrascheduler rating. 

The evidence as detailed above preponderates against finding that the appellant's gynecological disorder exhibited such an exceptional disability picture that the available scheduler evaluation was inadequate.  While the Veteran is in receipt of the maximum scheduler rating, there is no evidence that endometriosis alone causes either a marked interference with employment or frequent hospitalization.  As such During the appellate period her disorder never required frequent hospitalization at time period, symptoms associated with her endometriosis were readily contemplated by the applicable scheduler rating criteria of 38 C.F.R. § 4.116, Diagnostic Code 7629.  As the Board finds no basis to find that the disability picture associated with the claimant's endometriosis to be so unusual or exceptional as to merit referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service,  an extrascheduler rating is not in order.  See 38 C.F.R. § 3.321(b)(1); Thun. 
 
 

ORDER
 
Entitlement to a 50 percent rating for endometriosis is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
The Board finds that additional evidentiary development is required before the remaining claims can be properly adjudicated.
 
In October 2013, the Veteran filed a Notice of Disagreement, requesting a higher initial evaluation for her service-connected PTSD.  A review of the record does not indicate a Statement of the Case has yet been issued and as such, a remand is warranted for this purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
In addition, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with the disability rating assigned for posttraumatic stress disorder.  Accordingly, the matter must be remanded to the RO for initial adjudication after the claim is readjudicated.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  The records to be secured include all pertinent records from the Columbus, Dayton, Cincinnati and Chillicothe, Ohio VA facilities, to include any Vet Center.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO shall arrange for the Veteran to have a VA psychiatric evaluation to determine the severity of her PTSD symptomatology.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, VBMS file, as well as and a copy of this remand.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  The examiner must evaluate and comment on the Veteran's ability to maintain gainful employment and personal relationships due to PTSD alone.  The examiner must specifically state whether her posttraumatic stress disorder alone prevents all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.   The impact of any nonservice connected disorder may not be considered. A global assessment of functioning score must be assigned and the score should be explained.  If it is significantly different than other scores on file, a full explanation of the reason therefore should be set forth.  If psychiatric pathology that is not related to PTSD is present, that pathology must be differentiated to the extent possible from PTSD.  To the extent a determination cannot be made without resort to speculation, that should be explained in the examination report.  A complete written rationale must be provided for any opinion offered. 

3. The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the aforementioned development has been completed, issue a Statement of the Case for the issue of entitlement to an increased evaluation for PTSD.  The Veteran is advised that she must file a timely substantive appeal if she wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed by the RO.
 
5.  Adjudicate all referred issues, to include entitlement to service connection for anemia, as well as depression and social phobia secondary to endometriosis,  The appellant is advised that she must perfect a timely appeal in order for the Board to review any denial of service connection for any of these disorders.  

6.  Thereafter, adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


